J-A23041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    JOSEPH NICHOL                                   :
                                                    :
                       Appellant                    :   No. 544 EDA 2020

       Appeal from the Judgment of Sentence Entered November 25, 2019
       In the Court of Common Pleas of Lehigh County Criminal Division at
                        No(s): CP-39-CR-0000623-2019


BEFORE: KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                              FILED OCTOBER 28, 2020

        Joseph Nichol (Nichol) appeals from the judgment of sentence imposed

in the Court of Common Pleas of Lehigh County (trial court) after his jury

conviction for Disorderly Conduct, 18 Pa.C.S. § 5503(a)(1). Nichol challenges

the sufficiency of the evidence to support the grading of his conviction as a

third-degree misdemeanor. After careful review, we affirm.

                                               I.

        We take the following factual background and procedural history from

the trial court’s March 18, 2020 opinion and our independent review of the

certified record. The trial court aptly set forth the relevant facts, as follows:

        On February 4, 2019, the Allentown Police were dispatched to the
        Turkey Hill Gas Station at 724 North 15th St. in Allentown,
        Pennsylvania in Lehigh County, because of a report of a male with
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A23041-20


       a firearm, later identified as [Nichol], who was causing a
       disturbance. Multiple witnesses observed [Nichol] arguing with
       the occupants of an Acura while parked at the gas pump. These
       witnesses included William Frick, Jennifer Edwin (formerly Jennifer
       Stephan), Kwayne Johnson, and Richard McKinney[.]

(Trial Court Opinion, 3/18/20, at 1-2) (pagination provided).

       On March 7, 2019, the Commonwealth filed an information that, in

pertinent part,1 charged Nichol with Disorderly Conduct as a misdemeanor of

the third degree. It alleged that Nichol, with the intent to cause substantial

harm or serious inconvenience, “did point a loaded firearm at William Frick,

Jennifer [Edwin], and Kwayne Johnson.” (Information, 3/07/19, at 1) (some

capitalization omitted).      Nichol’s two-day trial commenced on October 21,

2019. The Commonwealth’s witnesses all testified to the same basic facts.

Mr. Frick testified that he observed Nichol yelling at a woman in the Turkey

Hill parking lot. When Mr. Frick drove closer to ensure the woman’s safety,

he saw that Nichol was waving a gun, which he then pointed at Mr. Frick.

(See N.T. Trial, 10/21/19, at 32-34, 40). Mr. Frick immediately called the

police. (See id. at 36-37). He did not observe anyone with a weapon other

than Nichol. (See id. at 42).

       Ms. Edwin testified that when she exited the Turkey Hill market, she

observed Nichol waving a gun and walking toward a woman and a man. (See


____________________________________________


1 The information also included three counts each of Terroristic Threats with
Intent to Terrorize Another, 18 Pa.C.S. § 2706(a)(1), and Simple Assault, 18
Pa.C.S. § 2701(a)(3).


                                           -2-
J-A23041-20


id. at 55). Ms. Edwin yelled at the two people to leave. (See id. at 57). As

the two individuals got into their car, Nichol continued to walk toward them

brandishing the gun in his hand. (See id. at 56-57). When the couple left in

their vehicle, Nichol walked around the parking lot at the front of the station

where Ms. Edwin and others were standing, waving the gun and telling Ms.

Edwin to “mind your fucking business.” (Id. at 58).

      Mr. Johnson testified that as he was pulling into the Turkey Hill parking

lot, he saw Nichol with a gun arguing with a female, calling her a bitch and

threatening a man who was getting in her car that he would shoot him too.

(See id. at 84). He said there was a group of people standing outside and

Nichol was walking around, waving his gun and yelling at them to mind their

own business. (See id. at 85-86).

      Mr. McKinney testified that after he left the Turkey Hill market, he

intended to get gas but stayed by the door of the store instead because he

observed a “guy outside with a gun.” (N.T. Trial, 10/22/19, at 12). He also

stated that after Nichol’s initial argument at the gas pumps, he went over to

where a crowd had formed at the door, waving his gun and asking if anyone

had a problem. (See id. at 13).




                                     -3-
J-A23041-20


       The Commonwealth also presented the testimony of the responding

Allentown Police Department Officers, John Leonard and Brian Guzley.2 Officer

Leonard testified as the Affiant and first officer on the scene. As he pulled into

the parking lot, he observed a group of six to seven people in the same vicinity

as Nichol, waiting to talk to the officer. (See N.T. Trial, 10/21/19, at 118).

They were pointing toward Nichol, whom Officer Leonard observed with an

unsecured gun tucked under his arm. (See id. at 119). He testified that it

was not in a holster, and that the holster utilized by Nichol was a belt, not an

over-the-shoulder style. (See id.). When Officer Leonard seized the gun from

Nichol, it was loaded. (See id. at 124). Nichol’s actions at the Turkey Hill

disrupted the flow of business, causing cars to leave the area and a line to

back up at the door. (See id. at 125).

       Nichol testified in his own defense that he had his gun in a holster under

his left arm when he stepped out to pump gas at the Turkey Hill. (See N.T.

Trial, 10/22/19, at 33-34). He stated that as he was doing so, a man ran

through the gas pumps yelling obscenities and a woman was yelling for the

individual to get back in the car. (See id. at 36-37, 39, 41). After the couple



____________________________________________


2 Because Officer Guzley was the second officer to respond to the Turkey Hill,
the scene was secured by the time he arrived. He processed the gun to ensure
that it was not stolen and authenticated a photograph of it at trial. (See N.T.
Trial, 10/21/19, at 106-09). He also stated that when on routine patrol, he
had seen Nichol weaving in and out of traffic approximately ten minutes prior
to the Turkey Hill incident. (See id. at 109-10).


                                           -4-
J-A23041-20


walked away, the man returned and Nichol pulled out his gun. (See id. at

40). He said that Mr. Frick then pulled up in his truck, said he was going to

call the police, and Nichol waved the gun holster at him. (See id. at 42-43).

After the couple drove off, Nichol holstered the gun. (See id. at 48). He

stated that he then walked toward the store and never removed the gun from

the holster. (See id. at 50). He denied yelling, threatening or waving his gun

at anybody. (See id. at 51-52).

        At the conclusion of trial, the jury convicted Nichol of Disorderly Conduct

as a third-degree misdemeanor and acquitted him on the remaining charges.

The trial court denied his post-sentence motion raising the issues of the

sufficiency and weight of the evidence. On February 5, 2020, Nichol timely

appealed. Both he and the trial court complied with Rule 1925. See Pa.R.A.P.

1925.

                                               II.

        Nichol challenges the sufficiency of the evidence to support his

Disorderly Conduct conviction.3 He specifically posits that the Commonwealth

____________________________________________


3   Our standard of review of this matter is well-settled:

              The standard we apply ... is whether viewing all the
        evidence admitted at trial in the light most favorable to the verdict
        winner, there is sufficient evidence to enable the fact-finder to find
        every element of the crime beyond a reasonable doubt. In
        applying [the above] test, we may not weigh the evidence and
        substitute our judgment for the fact-finder. In addition, we note
        that the facts and circumstances established by the



                                           -5-
J-A23041-20


failed to establish the requisite mens rea for Disorderly Conduct as a third

degree misdemeanor because he brandished the gun to defend himself from

what he thought was potential harm based on the original couple’s actions and

the verbal confrontation, not with the intent to cause inconvenience,

annoyance or alarm, and that, even if he did, he did not intend to cause

substantial harm or serious inconvenience. (See Nichol’s Brief, at 9, 13-14).

He also argues the fact that he remained at the scene once the police had

been called and was cooperative upon their arrival, supporting his position

that he lacked the requisite intent. (Id. at 14).

                                               A.

       Section 5503(a)(1) of the Crimes Code provides that “[a] person is

guilty of disorderly conduct if, with intent to cause public inconvenience,

annoyance or alarm, or recklessly creating a risk thereof, he . . . engages in


____________________________________________


       Commonwealth need not preclude every possibility of innocence.
       Any doubts regarding a defendant’s guilt may be resolved by the
       fact-finder unless the evidence is so weak and inconclusive that
       as a matter of law no probability of fact may be drawn from the
       combined circumstances. The Commonwealth may sustain its
       burden of proving every element of the crime beyond a reasonable
       doubt by means of wholly circumstantial evidence. Moreover, in
       applying the above test, the entire record must be evaluated and
       all evidence actually received must be considered. Finally, the
       [trier] of fact while passing upon the credibility of witnesses and
       the weight of the evidence produced, is free to believe all, part or
       none of the evidence.

Commonwealth v. Edwards, 229 A.3d 298, 306 (Pa. Super. 2020) (citation
omitted).


                                           -6-
J-A23041-20


fighting or threatening, or in violent or tumultuous behavior[.]” 18 Pa.C.S.

§ 5503(a)(1).      “‘Fighting words’ will support a conviction for disorderly

conduct.”    Commonwealth v. Reynolds, 835 A.2d 720, 731 (Pa. Super.

2003) (citation omitted).          “If the offender acted with intent to cause

substantial harm or serious inconvenience (and by so doing potentially

increased the threat to the public peace and safety), the offense is graded as

a third-degree misdemeanor.” Commonwealth v. Fedorek, 946 A.2d 93,

101 (Pa. 2008); see 18 Pa.C.S. § 5503(b).

             The mens rea requirement of Section 5503 demands proof
       that appellant by [his] actions intentionally or recklessly created
       a risk [of causing] or caused a public inconvenience, annoyance
       or alarm.[4] The specific intent requirement of this statute may
       be met by a showing of a reckless disregard of the risk of public
       inconvenience, annoyance, or alarm, even if the appellant’s intent
       was to send a message to a certain individual, rather than to cause
       public inconvenience, annoyance, or alarm.

Commonwealth v. Maerz, 879 A.2d 1267, 1269 (Pa. Super. 2005) (citations

and quotation marks omitted). The Commonwealth can prove intent by direct



____________________________________________


4 18 Pa.C.S. § 302(b)(1) provides that a “person acts intentionally with respect
to a material element of an offense when if the element involves the nature
of his conduct or a result [of his conduct], it is his conscious object to engage
in conduct of that nature or to cause such a result.” For a person to act
recklessly, 18 Pa.C.S.§ 302(b)(3),provides that “a person acts recklessly with
respect to a material element of an offense when he consciously disregards a
substantial and unjustifiable risk that the material element exists or will result
from his conduct. The risk must be of such a nature and degree that,
considering the nature and intent of the actor’s conduct and the circumstances
known to him, its disregard involves a gross deviation from the standard of
conduct that a reasonable person would observe in the actor’s situation.


                                           -7-
J-A23041-20


or circumstantial evidence. See Commonwealth v. Coon, 695 A.2d 794,

798 (Pa. Super. 1997) (citation omitted).

      Regarding self-defense, we observe:

            The use of force against a person is justified when the actor
      believes that such force is immediately necessary for the purpose
      of protecting himself against the use of unlawful force by the other
      person. See 18 Pa.C.S. § 505(a). When a defendant raises the
      issue of self-defense, the Commonwealth bears the burden to
      disprove such a defense beyond a reasonable doubt. …

Reynolds, supra at 731 (case citation omitted).

                                        B.

      Here, the criminal information maintained in pertinent part that Nichol,

with the intent to cause substantial harm or serious inconvenience, “did point

a loaded firearm at William Frick, Jennifer [Edwin], and Kwayne Johnson[,]”

not for his actions involving the parties to the original altercation.

(Information, 3/07/19, at 1) (some capitalization omitted).

      At trial, Nichol painted a picture of aggression by the two individuals

with whom he had originally gotten into a verbal altercation.                The

Commonwealth introduced the testimony of four eyewitnesses to the original

verbal altercation who testified that Nichol waved his gun at them and

aggressively warned in intimidating, expletive-laced language that they

should mind their own business, both before and after the participants in the

original argument had left the scene.

      Viewing this evidence in the light most favorable to the Commonwealth

as verdict winner, we conclude that this eyewitness testimony was sufficient

                                     -8-
J-A23041-20


for the Commonwealth to prove beyond a reasonable doubt that Nichol

“engaged in violent or tumultuous behavior” intended to create public alarm

and a serious inconvenience, not to “protect[] himself against the use of

unlawful force.” Maerz, supra at 1269; see also Edwards, supra at 306;

see also Fedorek, supra at 101; Reynolds, supra at 731; Coon, supra at

798.5 Nichol’s issue lacks merit.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2020




____________________________________________


5 Nichol’s argument that the Commonwealth failed to establish Disorderly
Conduct because he remained at the scene when the police were called and
he was compliant with them upon their arrival, is unavailing and goes to
weight, not sufficiency. As noted previously, the jury, “while passing upon the
credibility of witnesses and the weight of the evidence produced, is free to
believe all, part or none of the evidence.” Edwards, supra at 306 (citation
omitted).

                                           -9-